OLD REPUBLIC INTERNATIONAL CORPORATION
AMENDED AND RESTATED
EXECUTIVES EXCESS BENEFITS PENSION PLAN
 
ARTICLE I
 
PURPOSE AND EFFECTIVE DATE
 
1.1 The purpose of this Executive Excess Benefits Pension Plan is to provide key
executives with retirement benefits commensurate with their current compensation
unaffected by limitations imposed by the Internal Revenue Code on qualified
retirement plans.
 
1.2 This Amended and Restated Plan is effective as of January 1, 2005.
 
 
ARTICLE II
 
DEFINITIONS
 
2.1 “Plan” shall mean this Old Republic International Corporation Amended and
Restated Executives Excess Benefits Pension Plan.
 
2.2 “Company” shall mean Old Republic International Corporation, a corporation
organized under the laws of the State of Delaware.
 
2.3 "Pension Plan" shall mean the Old Republic International Salaried Employees
Restated Retirement Plan amended from time to time.
 
2.4 “Employer” shall mean the Company and each other subsidiary of the Company
which is a “Participating Employer” under the Pension Plan.
 
2.5 “Committee” shall mean the Pension Committee of the Board of Directors of
the Company.
 
2.6 “Employee” shall mean any person who is employed by an Employer.
 
2.7 “Eligible Employee” shall mean any Employee selected by the Committee to
participate in this Plan pursuant to Article Four hereof.
 
 
2.8 “Limiting Provision” shall mean a limitation imposed by Sections 401(a)(17)
or 415 of the Internal Revenue Code of 1986 or any other provision of the
Internal Revenue Code that limits the amount of benefits payable to an
individual participant in the Pension Plan.
 
2.9 “Change of Control” shall have the same meaning hereunder as it has under
the Old Republic International Corporation 2005 Key Employees Performance
Recognition Plan, as amended from time to time.
 
 
ARTICLE III
 
ADMINISTRATION
 
3.1 The Plan shall be administered by the Pension Committee of the Board of
Directors of the Company (hereinafter the “Committee”) which shall be appointed
by the Board of Directors of the Company from its own members.  The membership
of the Committee may be reduced, changed, or increased from time to time in the
absolute discretion of the Board of Directors of the Company.
 
3.2 The Committee shall have the authority to interpret the Plan, to establish
and revise rules and regulations relating to the Plan, to designate Eligible
Employees and to make the determinations which it believes necessary or
advisable for the administration of the Plan.
 
 
ARTICLE IV
 
ELIGIBILITY
 
4.1 The Committee shall select the Employee or Employees who shall participate
in this Plan.  The selection of Employees shall originate within the Committee
and, except as herein otherwise provided, all such selections shall be at the
sole discretion of the Committee.  The Committee shall select only those
Employees who are currently “Participants” in the Pension Plan (as defined
therein), for whom the benefits which would be payable under the Pension Plan
are limited by one or more Limiting Provisions, and who meet the following
additional criteria at the time of selection by the Committee:
 
2


 
(a)  
The Employee must have attained age fifty and have been a full time Employee of
the Company, and/or a Participating Employer and/or a subsidiary of the Company
for at least fifteen years of continuous service; and

 
(b)  
In the case of an Employee of a Participating Employer other than the Company,
the Participating Employer or subsidiary must have been a wholly owned
subsidiary of the Company for at least ten years.

 
Following action by the Committee, in the case of an Employee of a Participating
Employer, the Employee’s selection must then be ratified by a majority of the
entire board of directors of the Participating Employer or, if more than one
Participating Employer, the one constituting the Employee’s principal
employer.  No such ratification shall be required in the case of any selected
Employee who is principally or entirely an employee of the Company.


4.2 Once an Employee is designated as an Eligible Employee to participate in
this Plan, he shall remain an Eligible Employee, absent any separation from
service which occurs prior to attaining age fifty-five.  An Eligible Employee
shall cease to be eligible and shall forfeit all rights to a benefit payable
hereunder as a result of any termination of services as a full time Employee
prior to attaining age fifty-five, other than by reason of disability or death.
 
4.3 As a condition to continued eligibility and the receipt of a benefit
hereunder, an Eligible Employee shall not for a period of three years after his
termination of employment with an Employer, either as an individual on his own
account, as a partner, joint venturer, employee, agent, salesman for any person,
as an officer, director or stockholder (other than a beneficial holder of not
more than one percent of the outstanding voting stock of a company having at
least five hundred holders of voting stock) of a corporation, or otherwise,
directly or indirectly:
 
(a)  
enter into or engage in any business competitive with that carried on by the
Company or his Participating Employer or subsidiary of the Company within any
area of the United States in which the Company or the Participating Employer or
the subsidiary is then doing business; or

 
3

 
(b)  
solicit or attempt to solicit any of the Participating Employer’s, subsidiary,
or the Company’s customers with whom the Employee has had contact as an Employee
in the exercise of his duties and responsibilities with the intent or purpose to
perform for such customer the same or similar services or to sell to such
customer the same or similar products or policies which the Employee performed
for or sold to such customer during the term of his employment.

 
If the Committee determines that an Eligible Employee has violated either of the
foregoing covenants, the Committee may, by written notice to such Employee,
cause his benefit to be immediately suspended for the duration of such
continuing violation or if payment of a benefit has not yet commenced, notify
the Employee that such continued conduct will cause a forfeiture of such
benefit.  If after the sending of such notice the Committee finds that the
Employee has violated either or both of the foregoing covenants for a period of
thirty days following such notice, the Committee may permanently cancel the
Employee’s benefit hereunder, and thereupon all rights of such Employee under
this Plan shall terminate.  The foregoing forfeiture provisions shall be
inoperative in the event a Change of Control occurs.
 
 
ARTICLE V
 
BENEFITS
 
5.1 The benefit payable hereunder to an Eligible Employee shall be the
difference between (a) the normal, early, postponed, deferred vested or
disability benefit that would be payable under the Pension Plan in a single life
annuity not taking into consideration the limitations imposed by Limiting
Provisions and (b) the actual normal, early, postponed, deferred vested or
disability benefit payable to the Eligible Employee under the Pension Plan in a
single life annuity.  For the purposes hereof, the benefit calculations referred
to in items (a) and (b) above shall be made in accordance with the terms and
conditions of the Pension Plan in effect as of the date the Employee is to begin
receiving benefits.  Once made, the calculation of benefits payable hereunder
shall not be changed or affected in any manner by any subsequent amendment or
termination of the Pension Plan, even if retroactive in effect.
 
4

 
5.2 Subject to subsections (a) and (b) below, an Eligible Employee shall begin
to receive his benefit under this Plan when he begins to receive his benefit
under the Pension Plan, except that benefits hereunder shall in all cases be
paid on the first regular business day of the calendar year quarters beginning
in January, April, July and October, respectively.  If the Eligible Employee has
selected an optional form of benefit under the Pension Plan, the benefit payable
under this Plan shall be calculated by using the same actuarial methods and
factors that are applied to calculate his optional benefit under the Pension
Plan.
 
(a)  
If a payment under this Plan to an Eligible Employee is on account of the
Eligible Employee’s separation from service with the Company and the Eligible
Employee is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, then the payment shall be delayed under the
expiration of six (6) months following the separation from service (or, if
earlier, the date of the Eligible Employee’s death).

 
(b)  
Notwithstanding anything herein to the contrary, if the Internal Revenue Service
or a court of competent jurisdiction determines that any Plan benefits are
includable in the gross income of an Eligible Employee under Section 409A of the
Internal Revenue Code prior to actual receipt of the benefits, the Company shall
immediately distribute the benefits found to be so includable to the Eligible
Employee.

 
5.3 The benefit payable to an Eligible Employee under this Plan shall be paid in
the same form as the benefit payable from the Pension Plan.  If the Eligible
Employee has selected an optional form of benefit under the Pension Plan, the
benefit payable under this Plan shall be calculated by using the same actuarial
methods and factors that are applied to calculate his optional benefit under the
Pension Plan.
 
5.4 If an Eligible Employee dies before beginning to receive a benefit hereunder
and the Eligible Employee is survived by a spouse entitled to receive a spouse’s
annuity under the Pension Plan, the spouse shall be paid a survivor’s benefit
under this Plan equal to 50% of the difference between (a) the Eligible
Employee’s accrued benefit under the Pension Plan if the Limiting Provisions
were not taken into account
 
5


 
 and (b) the accrued benefit under the Pension Plan which was used in
calculating the spouse’s benefit under Paragraph 6.02 of the Pension Plan.  The
survivor’s benefit shall be payable at the same time and in the same manner as
the spouse’s benefit under the Pension Plan, except that such benefit payments
shall continue for at least twenty quarters.  If the surviving spouse dies
before a total of twenty quarterly benefit payments have been made, the
remainder of the twenty payments under the survivor’s benefit shall be made to
the Eligible Employee’s designated beneficiary, if any, otherwise to his
estate.  Such remainder shall be calculated in the same manner as provided above
for a survivor’s benefit.  If there is no surviving eligible spouse at the date
of the Employee’s death, a survivor’s benefit shall nevertheless be calculated
as if there was a surviving eligible spouse and shall be payable in twenty
quarterly payments to the Employee’s designated beneficiary, if any, otherwise
to the estate.
 
5.5 If an Eligible Employee dies after his benefit hereunder has commenced, the
payment of the survivor’s benefit will be governed by the form of benefit which
the Eligible Employee was receiving at the time of his death, except that if the
form of benefit elected under the Pension Plan and the date of the Eligible
Employee’s death would result in the Employee and his surviving eligible spouse,
if any, receiving less than twenty total quarterly benefit payments hereunder,
benefit payments hereunder shall continue until a total of twenty quarterly
payments have been made.  If there is no surviving eligible spouse upon the
Employee’s death, then the balance of the twenty total quarterly benefit
payments shall be paid to the Employee’s designated beneficiary, if any,
otherwise to his estate.
 
 
ARTICLE VI
 
IRREVOCABLE TRUST
 
The Company shall establish an irrevocable grantor trust substantially in the
form attached hereto and marked as Appendix A in order to provide itself with a
source of funds to assist it in meeting its liabilities
hereunder.  Notwithstanding such trust, this Plan shall remain an unfunded plan
maintained for the purpose of providing deferred compensation for a select group
of management or highly compensated Employees.  Upon establishing such trust,
the Company shall deposit in it funds in an amount equal to the Company’s
current accrued
 
6


 
deferred compensation liabilities under the Plan.  Such funds shall be in the
form of cash or securities.  Any securities shall be valued for such purpose at
their current market value and shall not include any securities issued by the
Company or any Participating Employer.  Each year thereafter, the Company shall
separately calculate or cause to be calculated the current accrued deferred
compensation liabilities with respect to each Eligible Employee participating in
the Plan.  The difference between such liabilities and the value of the assets
on deposit in the Trust with respect to each Eligible Employee, taking into
account any benefit payments anticipated during the year, as well as an assumed
rate of return or interest on the investment of such sums, shall be the
indicated additional funding required.  The Company shall provide the Employer
of each Eligible Employee with a copy of such calculation, and the Employer
shall be responsible for the indicated additional funding.   In the event the
currently available funds exceed accrued liabilities, taking into account the
anticipated payouts and investment earnings, such excess shall be carried
forward as a credit with respect to the succeeding year’s calculation.  As
benefits become due, the Company shall instruct the trustee and the trustee
shall make payments directly to each Eligible Employee or other intended
recipient thereof.  Any balance remaining upon termination of this Plan shall be
returned by the trustee to the Company.  Notwithstanding anything herein to the
contrary, no assets shall be required to be transferred to the trust pursuant to
this Article Six if the transfer would cause the assets to be treated as
property transferred in connection with the performance of services pursuant to
Section 409A(b)(3) of the Internal Revenue Code of 1986.
 
 
ARTICLE VII
 
AMENDMENT AND TERMINATION
 
7.1 The Company shall have the power at any time and from time to time, to amend
this Plan by resolution of its Board of Directors provided, however, that no
amendment shall be adopted the effect of which would be to deprive any Eligible
Employee of the benefit that is accrued under this Plan.  The accrued benefit
under this Plan is a benefit equal to the difference between (a) the accrued
benefit under the Pension Plan if the Limiting Provisions were not taken into
account and (b) the accrued benefit under the Pension Plan.
 
7
 
7.2 The Company reserves the right to terminate this Plan by resolution of its
Board of Directors.  Upon termination of this Plan Eligible Employees shall be
fully vested in their accrued benefits.  The accrued benefit of an Eligible
Employee shall be payable at the same time and in the same manner as his accrued
benefit under the Pension Plan.
 
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1 This Plan shall be an unfunded deferred compensation plan.  The Company and
each Participating Employer shall set up reserves on their books of account
evidencing the liability under this Plan.
 
8.2 Nothing in the Plan shall be construed to:
 
(a)  
give any Employee any right to participate in the Plan except in accordance with
the provisions of the Plan;

 
(b)  
limit in any way the right of an Employer to terminate an Employee’s employment;
or

 
(c)  
be evidence of any agreement, understanding or commitment, express or implied,
that an Employer will continue to employ an Eligible Employee or will employ an
Eligible Employee in any particular position or at any particular rate of
remuneration.

 
8.3 No benefits under this Plan shall be pledged, assigned, transferred, sold,
or in any manner whatsoever anticipated, charged, or encumbered by an Eligible
Employee, former Eligible Employee, or their beneficiaries, or in any manner be
liable for the debts, contracts, obligations or engagements of any person having
a possible interest in the Plan, voluntary or involuntary, or for any claims,
legal or equitable, against any such person, including claims for alimony or the
support of any spouse.
 
8.4 This Plan shall be construed in accordance with the laws of the State of
Illinois in every respect, including without limitation, validity,
interpretation and performance.
 
8

 
8.5 Article headings herein are included for convenience of reference only, and
this Plan is to be construed without any reference thereto.  Should there be any
conflict between such headings and the text hereof, the text shall control.
 
8.6 Wherever appropriate, words used in this Plan in the singular include the
plural, and the masculine include the feminine.
 
 
IN WITNESS HEREOF, the Company has caused this Amended and Restated Plan to be
signed by its duly qualified officers and caused its corporate seal to be
hereunto affixed on this  18th      day of April, 2007.




            OLD REPUBLIC INTERNATIONAL CORPORATION






            By: /s/ A. C.
Zucaro                                                          
                  Chairman of the Board and CEO


Attest:


/s/   Spencer LeRoy                     
Secretary


 
9

